Citation Nr: 0610410	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for a left hip 
disability.  

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant, and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to February 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2005, the veteran testified during a hearing at the 
RO, and in March 2006, testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  In March 
2006, the appellant submitted additional evidence accompanied 
by a waiver of initial RO review of such evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the claims on appeal.  As it pertains to whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a back disorder, the 
Board notes that the matter was initially denied by the RO in 
an unappealed May 1980 rating decision.  Later, the matter 
was denied by Board in a September 1993.  In both cases, 
there was an acknowledgment that the veteran was treated for 
a back condition during service.  What was questioned, 
however, was whether he had a chronic disability during 
service or whether the injury was acute and transitory and 
resolved during service.  In addition, there was a question 
as to whether he continued to have a back condition after 
service, but prior to several well-documented post-service 
back injuries.  

In this matter, during the hearing in March 2006, the veteran 
identified VA outpatient treatment records at the VA Medical 
Center in Newington, Connecticut for the period from 1978 to 
1983.  These records, if available, allegedly support the 
veteran's contention that he had a chronic back disorder in 
the years immediately following discharge from service.  He 
also noted treatment at the Newington facility up until 1998.  
The RO should attempt to obtain such records.  

In addition, the veteran reported recent surgical treatment 
for his hemorrhoid disorder and past surgical treatment for 
his right hip at the VA Medical Center in West Haven, 
Connecticut.  The RO should obtain such records.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition, during the hearing, the veteran reported that he 
was recently in receipt of Social Security Administration 
(SSA) disability benefits due to various orthopedic 
conditions.  As such, the RO should request from SSA, a copy 
of any SSA disability decisions as well as complete copies of 
the medical records that served as the basis for any 
decisions.  Although any SSA decision would not be 
controlling, it is potentially pertinent to the veteran's 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
potentially involved in the present appeal, proper notice 
must be given under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO is to obtain from the Social 
Security Administration the records 
pertinent to the veteran's claims for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning all claims.  

3.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for a back disorder, a bilateral hip 
disorder, or hemorrhoids, which he has 
not previously submitted.  Of particular 
interest would be treatment records from 
the Newington VAMC, for the period from 
1978 to 1998, treatment records from the 
New Haven VAMC since 2003, and surgical 
records from the West Haven VAMC.  After 
he has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  In reviewing the claims, the RO 
should consider whether a left hip 
condition is secondary to any service-
connected disabilities.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.   
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





